993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George F. CAUSEY, Petitioner-Appellant,v.T. Travis MEDLOCK, Attorney General;  South CarolinaDepartment of Corrections, Respondents-Appellees.
No. 92-6777.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 27, 1992Decided:  May 25, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Solomon Blatt, Jr., Senior District Judge.  (CA-91-2782-3-8AJ)
George F. Causey, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
George F. Causey seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Causey v. Medlock, No. CA-91-2782-3-8AJ (D.S.C. July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Causey alleges, as grounds for excusing his procedural default, ineffective assistance of post-conviction counsel.  Because the Sixth Amendment does not entitle Causey to assistance of counsel on appeal from denial of state habeas relief, attorney error at that stage cannot amount to constitutionally ineffective assistance and, therefore, cannot constitute cause.   Coleman v. Thompson, 59 U.S.L.W. 4789, 4797 (1991)